Citation Nr: 18100321
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-25 717
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	12
 
REMANDED ISSUES
The Veteran had honorable active duty service from March 1994 to February 2012, with service in the Southwest Asia Theater of Operations from March 2005 to November 2006 and again from September 2009 to August 2010.  
Service connection for a gastrointestinal disorder; service connection for a right elbow disorder, to include as secondary to the service-connected right knee disability; service connection for a left elbow disorder; service connection for hypertension; entitlement to a rating in excess of 10 percent for the left shoulder disability; entitlement to a rating in excess of 10 percent for the right shoulder disability; entitlement to a rating in excess of 10 percent for the left hip disability; entitlement to a rating in excess of 10 percent for the right hip disability; entitlement to a rating in excess of 10 percent for the left knee disability; entitlement to a rating in excess of 10 percent for the right knee disability; entitlement to a compensable rating for the left ankle disability; and entitlement to a compensable rating for the right ankle disability are remanded for additional development.
The Veterans service-connected bilateral hip and bilateral ankle disabilities were last evaluated in 2012.  Although the Veteran failed to report for VA examinations scheduled in 2014, he did report for VA examinations scheduled in March 2018 in conjunction with a claim for entitlement to a TDIU being developed by the Agency of Original Jurisdiction, to include examinations of his bilateral shoulder and bilateral knee disabilities.  The Board finds that contemporaneous examinations   of the Veterans hips and ankles would be helpful.  

Updated VA treatment records dated since October 2014 should be obtained.  This is especially important given that the Veteran testified in February 2017 to VA treatment related to all the disorders for which he is claiming service connection, and continued treatment of the disabilities for which he seeks increased ratings.  
The Veteran underwent VA examinations for his service connection claims in   2012.  At that time, the examiner who conducted an elbow examination indicated that the Veteran denied left elbow problems and provided an opinion that the      right elbow disorder was not related to service because it occurred after service.    The Veteran has testified that he does have left elbow problems and there was a miscommunication with the VA examiner. The Board finds that a new examination that considers his testimony and status as a Veteran of the Southwest Asia Theater of Operations is needed in regards to the claim for service connection for a left elbow disorder is needed.  
The Veteran has also raised the theory of entitlement to service connection for a right elbow disorder on a secondary basis, claiming that his service-connected   right knee gave way while at his daughters school and he fell, resulting in injury to his right elbow. Appropriate notice under the Veterans Claims Assistance Act (VCAA) should be provided addressing the evidence needed to substantiate a claim on a secondary basis.
During the 2012 VA examination conducted in conjunction with the claim for service connection for a gastrointestinal disorder, the examiner determined that there were no current symptoms or findings which would indicate any ongoing gastrointestinal condition.  The Veteran testified in February 2017 to continued gastrointestinal problems.  A new examination that considers his testimony and status as a Veteran of the Southwest Asia Theater of Operations is needed.  
During the 2012 VA examination conducted in conjunction with the claim for service connection for hypertension, the examiner determined that the Veteran did not meet the criteria for a current diagnosis of hypertension given the blood pressure 
readings taken that day. Since then, the Veteran has documented diastolic blood pressure readings that are 90mm. or greater, and he testified that he continues to have elevated blood pressure readings.  A new examination is needed to determine whether the Veteran now meets the criteria for a current diagnosis of hypertension and whether any diagnosed hypertension is related to the elevated blood pressure readings taken in service. 
The matters are REMANDED for the following action:
1. Obtain the Veterans treatment records from the Portland VAMC, dated since October 2014.  
2. Send the Veteran VCAA notice addressing his claim for service connection for a right elbow condition as secondary to a service connected knee disability.
3. Schedule the Veteran for a VA hypertension examination to determine whether he meets the criteria for a diagnosis of hypertension and to obtain an opinion as to whether such is possibly related to service.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary         tests should be conducted and the results reported.
Following review of the claims file and examination of    the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hypertension arose during service or is otherwise related to service, to include documented elevated blood pressure readings.  A rationale for all opinions expressed should be provided.
4. Schedule the Veteran for a VA elbow examination to determine whether he has a left elbow disability or any functional impairment due to left elbow pain, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion      as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left elbow disability arose during service or is otherwise related to service, to include the February 1996 assessment of left elbow contusion following an     injury.  A rationale for all opinions expressed should     be provided.
If the examiner finds the Veteran does not suffer from     a diagnosed left elbow disability, the examiner should indicate whether there are objective signs or symptoms of joint pain that represent an undiagnosed illness associated with the Veterans service in the Southwest Asia Theater of Operations. The examiner must provide a rationale for the conclusions reached.
5. Schedule the Veteran for a VA examination to determine the nature of his claimed gastrointestinal disorder and to obtain an opinion as to whether such        is possibly related to service.  The claims file should      be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion       as to whether it is at least as likely as not (50 percent 
probability or greater) that any diagnosed gastrointestinal disorder arose during service or is otherwise related to service, to include the documented in-service gastro-intestinal complaints.  A rationale for all opinions expressed should be provided.
If the examiner finds the Veteran does not suffer from a diagnosed gastrointestinal disorder, the examiner should indicate whether there are objective gastrointestinal signs or symptoms that represent an undiagnosed illness associated with the Veterans service in the Southwest Asia Theater of Operations. The examiner must provide a rationale for the conclusions reached.
6. Schedule the Veteran for a VA hip examination            to determine the current severity of the bilateral hip disability.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.  All symptomatology associated with the hips should be reported.
7. Schedule the Veteran for a VA ankle examination       to determine the current severity of the bilateral ankle disability.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.  All symptomatology associated with the ankles should be reported.
 
8. After undertaking the development above and any additional development deemed necessary, the Veterans claims should be readjudicated. If the benefits sought    on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned       to the Board, if in order. 
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Van Wambeke, Counsel

